DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending in application 17/025,641.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moakley (US 2016/0379165 A1).
As per independent Claims 1, 10, and 19, Moakley discloses a method (system, apparatus) comprising: 
a processor coupled to a memory that includes instructions that when executed by the processor (See at least Fig.7), the processor: 
receiving an indication to track an item to a destination (See at least Para 0025-0031); 
securing a device with the item, wherein the device is associated with the item, and wherein the device is trackable to determine a location of the item (See at least Para 0025-0026, Sensor associated with asset; Para 0031, Para 0128-0132); and 
tracking the location of the device component and the item to the destination (See at least Para 0029-0032 and Para 0123-0127).  
As per Claims 2(1), 11(10), and 20(19), Moakley discloses detecting delivery of the item to the destination via the device; triggering theft monitoring of the item by the device upon detecting delivery of the item (See at least Para 0033-0035, and Para 0123-0127).
As per Claim 3 (2), Moakley discloses wherein detecting delivery comprises: scanning the item at the destination to mark the item as delivered at a shipping company portal; and determining the item is delivered by a tracer system connecting to the shipping company portal to determine the item has been marked as delivered (See at least Para 0033-0035, and Para 0123-0127).  
As per Claim 12 (11), Moakley discloses wherein detecting delivery comprises determining the location of the item matches a destination location associated with the destination; and wherein triggering theft monitoring comprises detecting an absence of change in location or an absence of movement for a predetermined timeout (See at least Para 0033-0035, and Para 0123-0127).
As per Claims 4 (2), 13(11), Moakley discloses detecting a theft of the item at the destination; activating theft deterrent measures based on detecting the theft (See at least Fig.7, Para 0123-0127). 
As per Claims 5 (4), 14(13), Moakley discloses wherein the theft deterrent measures includes at least one of sending a notification to an intended recipient of the item, sounding an alarm via the device, vibrating the device, notifying a police authority, broadcasting the location of the device and the item, recording video and audio, collection of ambient measurements, or collecting surrounding network information (See at least Para 0036, and Para 0123-0127).
As per Claims 6 (5), 15(14), Moakley discloses wherein detecting a theft of the item comprises: detecting motion of the item via the device, wherein detecting motion includes at least one of a change in location, an applied g-force, a brightness level change, or a sound level change (See at least Para 0036, and Para 0123-0127).  
As per Claims 7 (1), 8(7), and 16(10), Moakley discloses wherein the device compiles fidelity data of the item during transit to the destination, wherein the fidelity data includes at least one of sound, movement, g-force, temperature, humidity, or brightness (See at least Para 0036, and Para 0116-0122).
As per Claim 17(10), Moakley discloses wherein the device is cellular device to provide tracking information over a cellular network (See at least Para 0030). 
As per Claims 9 (2), 18(11), Moakley discloses confirming location of the item by communicating, via the device, with a transit device during transit; and confirming location of the item by communicating, via the device, with a destination IOT device upon delivery of the item at the destination (See at least Para 0022-0032).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Meadow (US 2016/0195602 A1) – Discloses methods and apparatus for accurately calculating time with a Miniature Atomic Clock along with other components that can receive process and communicate information to enable locating, identifying, and tracking physical Assets and data contained within the Assets.
Conlon (US 2019/0073735 A1) – Discloses a law enforcement (LE) data processing system (DPS) includes a processor that executes a LE security event notification and dispatch (SEND) utility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 22, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629